Exhibit 10.13

 

 

 

CREDIT AGREEMENT

dated as of

May 12, 2008

among

BLACKSTONE HOLDINGS I L.P., BLACKSTONE HOLDINGS II L.P.,

BLACKSTONE HOLDINGS III L.P., BLACKSTONE HOLDINGS IV L.P. and

BLACKSTONE HOLDINGS V L.P.,

as Co-Borrowers,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

J.P. MORGAN SECURITIES INC.,

as Sole Lead Arranger and Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         

Page

ARTICLE I    Definitions    SECTION 1.01.    Defined Terms    1 SECTION 1.02.   
Classification of Loans and Borrowings    17 SECTION 1.03.    Terms Generally   
17 SECTION 1.04.    Accounting Terms; GAAP    17 ARTICLE II    The Credits   
SECTION 2.01.    Commitments    18 SECTION 2.02.    Loans and Borrowings    18
SECTION 2.03.    Requests for Borrowings    19 SECTION 2.04.    Swingline Loans
   19 SECTION 2.05.    Funding of Borrowings    20 SECTION 2.06.    Interest
Elections    21 SECTION 2.07.    Termination and Reduction of Commitments    22
SECTION 2.08.    Repayment of Loans; Evidence of Debt    23 SECTION 2.09.   
Prepayment of Loans    23 SECTION 2.10.    Fees    24 SECTION 2.11.    Interest
   24 SECTION 2.12.    Alternate Rate of Interest    25 SECTION 2.13.   
Increased Costs    25 SECTION 2.14.    Break Funding Payments    26 SECTION
2.15.    Taxes    27 SECTION 2.16.    Payments Generally; Pro Rata Treatment;
Sharing of Set-offs    28 SECTION 2.17.    Mitigation Obligations; Replacement
of Lenders    30 SECTION 2.18.    Increase of Commitments    30 SECTION 2.19.   
Additional Borrowers    32 ARTICLE III    Representations and Warranties   
SECTION 3.01.    Organization; Powers    32 SECTION 3.02.    Authorization    32
SECTION 3.03.    Enforceability    33 SECTION 3.04.    Governmental Approvals   
33 SECTION 3.05.    Financial Statements    33 SECTION 3.06.    No Material
Adverse Change    34

 

i



--------------------------------------------------------------------------------

         

Page

SECTION 3.07.    Title to Properties; Possession Under Leases    34 SECTION
3.08.    Litigation; Compliance with Laws    34 SECTION 3.09.    Agreements   
34 SECTION 3.10.    Federal Reserve Regulations    35 SECTION 3.11.   
Investment Company Act    35 SECTION 3.12.    Use of Proceeds    35 SECTION
3.13.    Tax Returns    35 SECTION 3.14.    No Material Misstatements    35
SECTION 3.15.    ERISA    35 ARTICLE IV    Conditions    SECTION 4.01.   
Effective Date    36 SECTION 4.02.    Each Credit Event    38 SECTION 4.03.   
Additional Borrowers    38 ARTICLE V    Affirmative Covenants    SECTION 5.01.
   Existence; Businesses and Properties    39 SECTION 5.02.    Insurance    39
SECTION 5.03.    Obligations and Taxes    39 SECTION 5.04.    Financial
Statements, Reports, etc    40 SECTION 5.05.    Litigation and Other Notices   
41 SECTION 5.06.    ERISA    41 SECTION 5.07.    Maintaining Records; Access to
Properties and Inspections    41 SECTION 5.08.    Use of Proceeds    41 SECTION
5.09.    Further Assurances    41 ARTICLE VI    Negative Covenants    SECTION
6.01.    Indebtedness    42 SECTION 6.02.    Liens    42 SECTION 6.03.   
Certain Loans and Advances    44 SECTION 6.04.    Mergers, Consolidations, Sales
of Assets and Acquisitions    45 SECTION 6.05.    Business of Borrowers and the
Subsidiaries    45 SECTION 6.06.    Amendment of Agreements of Limited
Partnership    46 SECTION 6.07.    Ownership of Core Businesses    46 SECTION
6.08.    Restricted Payments    46 SECTION 6.09.    Financial Covenants    46

 

ii



--------------------------------------------------------------------------------

         

Page

ARTICLE VII    Events of Default    ARTICLE VIII    The Administrative Agent   
ARTICLE IX    Miscellaneous    SECTION 9.01.    Notices    50 SECTION 9.02.   
Waivers; Amendments    51 SECTION 9.03.    Expenses; Indemnity; Damage Waiver   
52 SECTION 9.04.    Successors and Assigns    53 SECTION 9.05.    Survival    55
SECTION 9.06.    Counterparts; Integration; Effectiveness    56 SECTION 9.07.   
Severability    56 SECTION 9.08.    Right of Setoff    56 SECTION 9.09.   
Governing Law; Jurisdiction; Consent to Service of Process    56 SECTION 9.10.
   WAIVER OF JURY TRIAL    57 SECTION 9.11.    Headings    57 SECTION 9.12.   
Confidentiality    57 SECTION 9.13.    Joint and Several Liability of the
Borrowers    58 SECTION 9.14.    USA Patriot Act    59 SCHEDULES:    Schedule
2.01    Commitments    Schedule 3.08    Disclosed Matters    Schedule 6.02   
Existing Liens    EXHIBITS:    Exhibit A    Form of Assignment and Acceptance   
Exhibit B    Form of Opinion of Simpson Thacher & Bartlett LLP    Exhibit C   
Form of Borrower Joinder Agreement    Exhibit D    Form of Indemnity,
Subrogation and Contribution Agreement   

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of May 12, 2008, among BLACKSTONE HOLDINGS I L.P.,
BLACKSTONE HOLDINGS II L.P., BLACKSTONE HOLDINGS III L.P., BLACKSTONE HOLDINGS
IV L.P. and BLACKSTONE HOLDINGS V L.P., as Co-Borrowers (collectively, the
“Borrowers”), the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

The Borrowers have requested that the Lenders and the Swingline Lender (such
terms and each capitalized term not otherwise defined having the meanings
assigned in Section 1.01) extend credit in the form of revolving Loans and
Swingline Loans, respectively, in order to enable the Borrowers, subject to the
terms and conditions of this Agreement, to borrow on a revolving credit basis,
at any time and from time to time prior to the Maturity Date, an aggregate
principal amount at any time outstanding not in excess of $1,000,000,000.

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Accession Agreement” has the meaning assigned to such term in Section 2.18.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” has the meaning assigned to such term in the caption
hereof.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified, provided
that, in any event, any Person that owns directly or indirectly 15% or more of
the securities having voting power for the election of directors or other
governing body of a corporation or 15% or more of the partnership or other
ownership interests of any other Person (other than as a limited partner or
non-voting member of such other Person) will be deemed to Control such
corporation or other Person.



--------------------------------------------------------------------------------

“Agreement” means this Credit Agreement.

“Agreement of Limited Partnership” means the limited partnership agreement of
each Borrower by and among its general partner and its limited partners.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective from and including the effective date of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.

“Applicable Hedge Fund Assets” means, the sum of, (i) 65% of the amount on such
date of investments of the Borrowers and the Subsidiaries in hedge fund
investments that can be redeemed by the Borrowers or the Subsidiaries within
three months upon appropriate notice; (ii) 50% of the amount on such date of
investments of the Borrowers and the Subsidiaries in hedge fund investments that
can be redeemed by the Borrowers or the Subsidiaries within six months upon
appropriate notice; (iii) 42% of the amount on such date of investments of the
Borrowers and the Subsidiaries in hedge fund investments that can be redeemed by
the Borrowers or the Subsidiaries within twelve months upon appropriate notice;
and (iv) 35% of the amount on such date of investments of the Borrowers and the
Subsidiaries in hedge fund investments that cannot be redeemed by the Borrowers
or the Subsidiaries within one year upon appropriate notice (it being understood
that, if redeemed, payment in respect of such redemptions must occur within
three months of the applicable redemption date for such investment to be
included in (i)-(iv) above).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day, with respect to any Borrowing, or with
respect to the commitment fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “Eurodollar Spread”,
“ABR Spread” or “Commitment Fee Rate”, as the case may be, based upon the
Leverage Ratio as of the relevant date of determination:

 

Leverage Ratio

   Eurodollar
Spread     ABR
Spread     Commitment
Fee Rate  

Category 1

 

Less than 3.5 to 1

   1.50 %   0.50 %   0.375 %

Category 2

 

Greater than or equal to 3.5 to 1 and less than 4.0 to 1

   1.75 %   0.75 %   0.375 %

Category 3

 

Greater than or equal to 4.0 to 1

   2.50 %   1.50 %   0.500 %

 

2



--------------------------------------------------------------------------------

Each change in the Applicable Rate resulting from a change in the Leverage Ratio
shall be effective with respect to all Loans outstanding, and with respect to
the commitment fees payable hereunder, on and after the date of delivery to the
Administrative Agent of the financial statements and certificates required by
Section 5.04(a) or (b) and Section 5.04(c) indicating such change and until the
date immediately preceding the next date of delivery of such financial
statements and certificates indicating another such change. Notwithstanding the
foregoing, until the Borrowers shall have delivered the financial statements of
the Borrowers and certificates required by Section 5.04(b) and (c) for the
fiscal quarter ending on March 31, 2008, the Leverage Ratio shall be deemed to
be in Category 1 for purposes of determining the Applicable Rate. In addition,
(i) at any time during which the Borrowers have failed to deliver the financial
statements and certificates required by Section 5.04(a), (b) or (c) and (ii) at
any time after the occurrence and during the continuance of an Event of Default,
the Leverage Ratio shall be deemed to be in Category 3 for purposes of
determining the Applicable Rate.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Back-to-Back Lending Facilities” means credit facilities made available to the
Borrowers or the Subsidiaries or their Affiliates for the purpose of funding
loans or advances to employees or Affiliates of the Borrowers, the Subsidiaries
or their Affiliates the proceeds of which are invested in funds managed by the
Borrowers or the Subsidiaries.

“Blackstone Group” means The Blackstone Group L.P., a Delaware limited
partnership, which, on the date hereof, owns 100% of the outstanding Equity
Interests of each General Partner of a Borrower.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

3



--------------------------------------------------------------------------------

“Borrower Joinder Agreement” means a Borrower Joinder Agreement among the
Borrowers, an Eligible Additional Borrower and the Administrative Agent
substantially in the form of Exhibit C.

“Borrowers” has the meaning assigned to such term in the caption hereof;
provided that such term shall also include any Person that becomes a borrower
hereunder pursuant to Section 2.19.

“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Broker-Dealer Subsidiary” means any Subsidiary that is registered as a
broker-dealer under the Securities Exchange Act of 1934 or any other Law
requiring such registration.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash and Carry Securities” shall mean direct obligations of the United States
government the purchase of which is financed through repurchase agreements with
respect to such obligations.

“Cash Equivalents” means, as of any particular date, (a) direct obligations of,
or obligations guaranteed as to principal and interest by, the United States
government (or guaranteed by any agency or instrumentality thereof and backed by
the full faith and credit of the United States) maturing in two years or less
from such date, (b) dollar denominated deposits in (including money market
accounts of), or dollar denominated certificates of deposit or bankers’
acceptances of, any commercial bank or trust company organized under the laws of
the United States or any state thereof having capital and surplus in excess of
$500,000,000 or any foreign commercial bank of recognized standing ranking among
the world’s 100 largest commercial banks in terms of total assets, in each case
if such deposits mature or are redeemable without penalty within one year or
less from such date and if the long-term deposits of such commercial bank or
trust company have been rated at least Baa by Moody’s, and at least BBB by S&P,
(c) commercial paper maturing within 270 days from such date having the highest
rating of both Moody’s and S&P, (d) marketable general obligations issued by any
state of the United States of America or any political subdivision of any such
state or any public

 

4



--------------------------------------------------------------------------------

instrumentality thereof maturing within one year from such date and rated at
least Baa by Moody’s, and at least BBB by S&P, or (e) investments in JPMorgan
Prime Market Fund, JPMorgan 100% Treasury Fund or any money market funds (other
than those covered by clause (b) above) that have assets in excess of
$2,000,000,000, are managed by recognized and responsible institutions and
invest substantially all of their assets in obligations of the types referred to
in clauses (a), (b), (c) and (d) above.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.13(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Combined EBITDA” means, for any period, Economic Net Income less, without
duplication and to the extent otherwise included in Economic Net Income,
(a) (i) performance fees and allocations, (ii) investment income and
(iii) non-recurring gains plus, without duplication (including with respect to
any item already added back to Combined Net Income in calculating Economic Net
Income) and to the extent deducted in arriving at Economic Net Income,
(b) (i) depreciation and amortization, (ii) interest expense, (iii) if positive,
equity-based compensation, (iv) carry plan compensation expense and minority
interests in performance fees, (v) expenses and charges relating to equity or
debt offerings, acquisitions, investments and dispositions, (vi) non-recurring
expenses, losses and charges and (vii) non-cash expenses and charges; provided
that any cash payment made with respect to any noncash expenses or charges added
back in computing Combined EBITDA for any earlier period pursuant to this clause
(vii) shall be subtracted in computing Combined EBITDA for the period in which
such cash payment is made (in the case of clauses (a)(i), (a)(ii) and (b)(iv),
whether positive or negative), in each case determined on a combined segment
basis for the Borrowers in accordance with GAAP.

For purposes of calculating Combined EBITDA for any period of four consecutive
fiscal quarters (each, a “Reference Period”), (i) if at any time during such
Reference Period (and after the Effective Date) a Borrower or any of the
Subsidiaries shall have made any Material Disposition (as defined below), the
Combined EBITDA for such Reference Period shall be calculated after giving pro
forma effect thereto and (ii) if during such Reference Period (and after the
Effective Date) the Borrowers or any of the Subsidiaries shall have made a
Material Acquisition, Combined EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period. For purposes of this
definition, whenever pro forma effect is to be given to a transaction, the pro
forma calculation shall be made in good faith by a financial officer of the
Borrowers and may include reasonably identifiable and supportable cost savings
and operating expense

 

5



--------------------------------------------------------------------------------

reductions expected to be realized; provided such cost savings and operating
expense reductions do not exceed 10% of Combined EBITDA for the relevant
Reference Period. As used in this definition, “Material Acquisition” means any
acquisition of property or series of related acquisitions of property that
(x) constitutes assets comprising all or substantially all of an operating unit
of a business or constitutes all or substantially all of the common stock of a
Person and (y) involves the payment of consideration by a Borrower or any
Subsidiaries in excess of $25,000,000; and “Material Disposition” means any
disposition of property or series of related dispositions of property that
(x) constitutes assets comprising all or substantially all of an operating unit
of a business or constitutes all or substantially all of the common stock of a
Person and (y) yields gross proceeds to a Borrower or any Subsidiaries in excess
of $25,000,000. For purposes hereof, Combined EBITDA: (a) for the fiscal quarter
ended March 31, 2007, shall be deemed to be $196,026,000 and (b) for the fiscal
quarter ended June 30, 2007, shall be deemed to be $113,758,000.

“Combined Segment Net Income” means, for any period, the combined segment net
income of the Borrowers and the Subsidiaries for such period, determined in
accordance with GAAP in a manner consistent with that employed in the Blackstone
Group’s Annual Report on form 10-K for the fiscal year ending December 31, 2007,
filed with the SEC.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Swingline Loans hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.06 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04. The
amount of each Lender’s Commitment is set forth on Schedule 2.01, or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Commitment, as applicable. The aggregate amount of the Lenders’ Commitments as
of the Effective Date is $1,000,000,000.

“Commitment Increase” has the meaning assigned to such term in Section 2.18.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Core Business Entity” means any Person that earns or is entitled to receive
fees or income (including investment income and fees, gains or income with
respect to carried interests) from one or more Core Businesses.

“Core Businesses” means (i) investment or asset management services, financial
advisory services, money management services, merchant banking activities, or
similar or related activities, including but not limited to services provided to
mutual funds, private equity or debt funds, hedge funds, funds of funds,
corporate or other business entities or individuals and (ii) making investments,
including without limitation investments in funds of the type specified in
clause (i).

 

6



--------------------------------------------------------------------------------

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its Swingline Exposure
at such time.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.08.

“dollars” or “$” refers to lawful money of the United States of America.

“Economic Net Income” means, for any period, Combined Segment Net Income for
such period excluding, to the extent added or subtracted in computing Combined
Segment Net Income, (i) income and similar taxes, (ii) amortization of
intangible assets and (ii) non-cash charges relating to the vesting of
equity-based compensation, calculated in each case in accordance with GAAP and
in a manner consistent with that employed in the Blackstone Group’s Annual
Report on form 10-K for the fiscal year ending December 31, 2007, filed with the
SEC.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Additional Borrower” means any limited partnership organized under the
laws of any state of the United States or any province or territory of Canada
or, with the approval of the Administrative Agent (not to be unreasonably
withheld), any limited partnership or equivalent entity organized under the laws
of another jurisdiction (i) the General Partner (or equivalent Controlling
member entity) of which is a direct or indirect wholly owned subsidiary of
Blackstone Group and (ii) which, directly or through one or more direct or
indirect subsidiaries, conducts one or more Core Businesses. In the event that
it is determined by the Borrowers that an Eligible Additional Borrower should be
organized in a form other than a limited partnership, the parties hereto agree
to negotiate in good faith to make changes to this Agreement as are advisable in
order to include such Person as a Borrower and to otherwise give effect to the
intent of this Agreement.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

7



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person of whatever nature, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrowers, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by a Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by a Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by a Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction described in clause
(a) above and (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by a Borrower under Section 2.17(b)), any withholding tax
that (i) is in effect and would apply to amounts payable to such Foreign Lender
at the time such Foreign Lender becomes a party to this Agreement (or designates

 

8



--------------------------------------------------------------------------------

a new lending office), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from a Borrower with
respect to any withholding tax pursuant to Section 2.15(a), or (ii) is
attributable to such Foreign Lender’s failure to comply with Section 2.15(e).

“Existing Credit Agreement” means the Credit Agreement dated as of December 22,
2003, as amended, among Blackstone Group Holdings L.P., the lenders party
thereto and the Administrative Agent.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Covenants” means the covenants set forth in Section 6.09.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of each of the Borrowers or of the direct or
indirect general partner, sole member or managing member thereof.

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is located. For purposes of this definition, the United States of
America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America.

“General Partners” means Blackstone Holdings I/II GP Inc., a Delaware
corporation, Blackstone Holdings III GP L.P., a Delaware limited partnership,
Blackstone Holdings IV GP L.P., a Delaware limited partnership and Blackstone
Holdings V GP L.P., a Quebec limited partnership, each in its capacity as a
general partner of a Borrower for so long as such Person shall remain a general
partner of any Borrower, and shall include each other Person which from time to
time may be or become a general partner of any Borrower.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning assigned to such term in Section 9.04(i).

 

9



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Increase Effective Date” has the meaning assigned to such term in Section 2.18.

“Increasing Lender” has the meaning assigned to such term in Section 2.18.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services, (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations of such
Person in respect of Hedging Agreements, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty and (j) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances; but excluding in each case trade
and other accounts payable arising in the ordinary course of business. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

10



--------------------------------------------------------------------------------

“Indemnity, Subrogation and Contribution Agreement” means the Indemnity,
Subrogation and Contribution Agreement among the Borrowers and the
Administrative Agent substantially in the form of Exhibit D.

“Initial Loans” has the meaning assigned to such term in Section 2.18.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months) thereafter, as the Borrower
may elect; provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a lender hereunder pursuant to an Assignment and Acceptance or
an Accession Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Acceptance.

“Leverage Ratio” means, on any date, the ratio of the Total Indebtedness on such
date to Combined EBITDA for the period of four consecutive fiscal quarters
(a) ended on such date in the case of calculations of the Leverage Ratio for
purposes of Section 6.09(b) and (b) most recently ended on or prior to such date
for which financial statements have been provided pursuant to Section 5.04(a)
and (b) in all other cases, including for purposes of Section 6.01.

 

11



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters “LIBOR01” screen displaying British
Bankers’ Association Interest Settlement Rates (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $1,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” shall mean this Agreement and the Indemnity, Subrogation and
Contribution Agreement.

“Loans” means the Revolving Loans and the Swingline Loans.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrowers and the Subsidiaries,
taken as a whole, or (b) the ability of any of the Borrowers to perform any of
its material obligations under any of the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans) of any one or
more of the Borrowers and the Subsidiaries in an aggregate principal amount
exceeding $100,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of any Person in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Person would be required to pay if such
Hedging Agreement were terminated at such time.

“Maturity Date” means May 11, 2009.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

12



--------------------------------------------------------------------------------

“Non-Recourse Seasoning Debt” means Indebtedness incurred by a Seasoning
Subsidiary to finance investments made by such Subsidiary that may be
transferred to a fund managed by a Borrower or a Subsidiary (“Fund
Investments”), which Indebtedness has a maturity of not more than six months
from the date of the incurrence of such Indebtedness and does not constitute a
general obligation of any Borrower or Subsidiary or have, directly or
indirectly, recourse (including by way of any Guarantee or other undertaking,
agreement or instrument that would constitute Indebtedness) against any assets
of the Borrowers or any Subsidiaries (in each case other than for recourse to
(i) such Seasoning Subsidiary and (ii) any other Subsidiary or any Borrower
(including letters of credit issued for the account of a Borrower or such other
Subsidiary) the principal component of which constitutes Indebtedness permitted
under Section 6.01(a), in the case of a Borrower, or 6.01(g), in the case of a
Subsidiary). As used herein, a “Seasoning Subsidiary” is any single purpose
Subsidiary the sole business of which is to purchase and hold Fund Investments
and finance the purchase thereof and substantially all of the assets of which
consist of the Fund Investments so purchased.

“Obligations” has the meaning assigned to such term in Section 9.13.

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Reorganization Transaction” means any transaction or series of
transactions, including mergers, asset transfers, liquidations, dissolutions and
transfers of Equity Interests, in each case effected between or among the
Borrowers and/or Subsidiaries and/or Affiliates (or newly formed entities that
will, upon consummation of any such transaction, be Borrowers or Subsidiaries)
for purposes of accomplishing internal reorganizations, provided that all the
combined consolidated assets of the Borrowers immediately prior to such
transactions (including without limitation all Equity Interests in Core Business
Entities owned by the Borrowers or any Subsidiaries and all assets of any Core
Business conducted directly by a Borrower or a Subsidiary) shall continue to be
owned by the Borrowers (including any Person that becomes a Borrower hereunder
pursuant to Section 2.19) or Subsidiaries, without any reduction in the
aggregate economic interests of the Borrowers and their Subsidiaries,
immediately prior to such transactions, in Core Businesses conducted by the
Borrowers, the Subsidiaries and Core Business Entities in which they own Equity
Interests, except in any case as a result of any related sale or transfer of
Equity Interests in Core Business Entities or Subsidiaries to employees in
connection with compensation or incentive compensation arrangements.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower, any of the

 

13



--------------------------------------------------------------------------------

Guarantors, or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Pro Forma Compliance” means, with respect to any event or transaction, that the
Borrowers are in pro forma compliance with the Financial Covenants
(i) recomputed as if the event with respect to which Pro Forma Compliance is
being tested had occurred on the first day of the relevant period with respect
to which current compliance with the Financial Covenant would be determined (for
example, in the case of the Financial Covenant based on Combined EBITDA, as if
such event had occurred on the first day of the four fiscal quarter period
ending on the last day of the most recent fiscal quarter in respect of which
financial statements have been delivered pursuant to Section 5.04(a) or (b)) and
(ii) evaluating compliance with such Financial Covenants on a pro forma basis as
of the date upon which such event occurs or transaction is consummated
(regardless of whether it is the last day of a fiscal quarter), in the case of
the Leverage Ratio, based on Combined EBITDA for the period referred to in
clause (i). Pro forma calculations made pursuant to this definition that require
the calculation of Combined EBITDA on a pro forma basis will be made in
accordance with the last paragraph of the definition of such term, except that,
when testing Pro Forma Compliance with respect to any acquisition, disposition
or similar transaction, references to Material Acquisition and Material
Disposition in such last paragraph will be deemed to include such acquisition,
disposition or transaction.

“Register” has the meaning set forth in Section 9.04.

“Regulated Subsidiary” means any Subsidiary of any Borrower so long as such
Subsidiary is (a) a Broker-Dealer Subsidiary, (b) otherwise subject to
regulation by any Governmental Authority and for which the incurrence of
Indebtedness (including Guarantees) or the granting of Liens with respect to its
assets would be prohibited or restricted or would result in a negative impact on
any minimum capital or similar requirement imposed by such Governmental
Authority and applicable to it or (c) subject to regulation by any Regulatory
Supervising Organization.

“Regulatory Supervising Organization” means any of, (a) the Commodity Futures
Trading Commission, (b) the National Futures Association, (c) the SEC, (d) the
National Association of Securities Dealers, or (e) any governmental or
regulatory organization, exchange, clearing house or financial regulatory
authority of which a Regulated Subsidiary is a member or to whose rules it is
subject.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.

 

14



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in a
Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation, termination or amendment of
any Equity Interests in a Borrower or of any option, warrant or other right to
acquire any such Equity Interests in a Borrower.

“Revolving Loan” means a loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Services.

“SEC” means the United States Securities and Exchange Commission.

“Significant Subsidiary” means (i) any single Subsidiary or any group of
Subsidiaries taken together that, on a consolidated basis with its or their
Subsidiaries, either (i) had consolidated assets equal to or greater than 10% of
the combined consolidated total assets of the Borrowers as of the end of the
most recent fiscal quarter in respect of which financial statements have been
delivered pursuant to Section 3.05 or Section 5.04(a) or (b) or (ii) had
consolidated revenues equal to or greater than 10% of the combined consolidated
revenues of the Borrowers for the period of four consecutive fiscal quarters
most recently ended in respect of which financial statements have been delivered
pursuant to Section 3.05 or Section 5.04(a) or (b) or (iii) has outstanding
Material Indebtedness. For the avoidance of doubt, it is understood and agreed
that any Event of Default under clause (g), (h) or (i) of Article VII will be
deemed to have occurred with respect to a “Significant Subsidiary” when the
event or events specified in such clause has occurred with respect to any single
Subsidiary or any number of Subsidiaries that, taken together, constitute a
“Significant Subsidiary” pursuant to the foregoing definition.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Subsequent Borrowings” has the meaning assigned to such term in Section 2.18.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other

 

15



--------------------------------------------------------------------------------

ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” means any subsidiary of a Borrower (or any Person that would be a
subsidiary of the Borrowers if the Borrowers were merged into a single entity)
that is or would be consolidated with the Borrowers in the preparation of
segment information with respect to the combined financial statements of the
Borrowers prepared in accordance with GAAP, but shall not include (i) any
private equity fund, real estate fund, hedge fund or other investment fund or
vehicle or (ii) any portfolio company of any such fund or vehicle.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder.

“Swingline Loan” means a loan made pursuant to Section 2.04

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Indebtedness” means, on any date, the total amount of Indebtedness of the
Borrowers and the Subsidiaries outstanding on such date determined in accordance
with GAAP (but including in any event any Guarantees by a Borrower or a
Subsidiary other than a Seasoning Subsidiary of Non-Recourse Seasoning Debt and
excluding (i) any intercompany debt among the Borrowers and the Subsidiaries
(for the avoidance of doubt, other than Guarantees of Non-Recourse Seasoning
Debt) and (ii) Non-Recourse Seasoning Debt of Seasoning Subsidiaries), net of
the excess, if positive, of (a) the sum of (i) unencumbered (other than
customary bankers’ liens) cash and Cash Equivalents of the Borrowers and the
Subsidiaries (other than cash and Cash Equivalents of any Regulated Subsidiary
not permitted to be distributed or paid out due to regulatory requirements),
less the amount thereof attributable to minority interests in Subsidiaries,
(ii) Applicable Hedge Fund Assets, less the amount thereof attributable to
minority interests in Subsidiaries and (iii) loans to employees of the
Borrowers, the Subsidiaries and their Affiliates outstanding for less than 60
days; minus (b) 100% of accrued compensation expense (excluding (x) any
carry/incentive fee-related compensation expenses, including minority interests,
except to the extent such expenses are payable in respect of carry or incentive
related compensation realized by a Borrower or a Subsidiary on or prior to such
date, and (y) non-cash equity-based compensation charges).

“Transactions” has the meaning assigned to such term in Section 3.02 hereof.

 

16



--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan” or an “ABR Loan”) or by Class and
Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified
and referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing” or an “ABR Borrowing”) or by Class and Type (e.g., a
“Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. (a) Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrowers notify the Administrative Agent that the Borrowers request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Any reference to
GAAP herein, when used with respect to combined financial statements of the
Borrowers, means generally accepted accounting principles in the United States
without giving effect to principles of consolidation inconsistent with the
preparation of financial statements on a combined basis.

 

17



--------------------------------------------------------------------------------

(b) Notwithstanding any provision to the contrary contained herein, in the event
(i) Blackstone Group or the Borrowers effect a restatement of its or their
financial statements previously provided hereunder which restatement either
(x) relates solely to the valuation of investment assets or (y) results from an
accounting or similar change, requirement, policy or practice imposed or
implemented on an industry-wide basis, and (ii) such restated financial
statements do not indicate a material adverse change in the creditworthiness of
the Borrowers and the Subsidiaries, taken as a whole, from that indicated by
such previously provided financial statements to which the restatement relates,
then such restatement shall not be deemed to constitute or provide the basis for
a Default or an Event of Default hereunder; provided, however, that if any such
restatement referred to in clause (y) above affects in any material respect the
calculation of Total Indebtedness or Combined EBITDA, then the provisions of
paragraph (a) of this Section will apply as if such restatement resulted from a
change in GAAP or in the application thereof, and at the request of the
Borrowers or the Required Lenders, the relevant provisions of this Agreement
will be renegotiated by the Borrowers and the Lenders to give effect to the
intent of this Agreement as in effect prior to such restatement.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrowers from time to time
during the Availability Period in an aggregate principal amount that will not
result in such Lender’s Credit Exposure exceeding such Lender’s Commitment.
Within the foregoing limit and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans made by the Lenders
ratably in accordance with their respective Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Subject to Section 2.12, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as a Borrower may request in accordance herewith. Each
Swingline Loan shall be an ABR Loan. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrowers to repay such Loan in accordance with the
terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing and
at the time that each ABR Borrowing is made such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$1,000,000; provided that an ABR Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the total Commitments. Borrowings of more
than one Type may be outstanding at the same time; provided that there shall not
at any time be more than a total of fifteen Eurodollar Borrowings outstanding.

 

18



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, a Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing (other than a
Swingline Loan), a Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing and (b) in the case of an ABR Borrowing, not later than 12:00
noon, New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
such Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of such Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the requesting Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrowers
from time to time after the Effective Date and during the Availability Period,
in an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$25,000,000 or (ii) the aggregate Credit Exposure of all Lenders exceeding the
aggregate Commitments; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Swingline Loans.

 

19



--------------------------------------------------------------------------------

(b) To request a Swingline Loan, a Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by hand delivery or facsimile),
not later than 2:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from a Borrower. The Swingline Lender shall make each Swingline
Loan available to the relevant Borrower by means of a credit to the general
deposit account of such Borrower with the Swingline Lender by 4:00 p.m., New
York City time, on the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.05 with
respect to Loans made by such Lender (and Section 2.05 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the relevant Borrower of
any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from a Borrower (or other party on behalf of a Borrower) in
respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Lenders that shall
have made their payments pursuant to this paragraph and to the Swingline Lender,
as their interests may appear; provided that any such payment so remitted shall
be repaid to the Swingline Lender or to the Administrative Agent, as applicable,
if and to the extent such payment is required to be refunded to a Borrower for
any reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve any Borrower of any default in the payment thereof.

SECTION 2.05. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the

 

20



--------------------------------------------------------------------------------

Lenders; provided that Swingline Loans shall be made as provided in
Section 2.04. The Administrative Agent will make such Loans available to the
relevant Borrower by promptly crediting the amounts so received, in like funds,
to an account of such Borrower maintained with the Administrative Agent in New
York City and designated by such Borrower in the applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date (or, in the case of an ABR Borrowing, prior to the
proposed time) of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the applicable Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to such Borrower
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of a Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.06. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the applicable Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The applicable Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

(b) To make an election pursuant to this Section, a Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if a Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by applicable Borrower. Notwithstanding
any other provision of this Section, no Borrower shall be permitted to elect an
Interest Period for Eurodollar Loans that does not comply with Section 2.02(d).

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

21



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If a Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrowers, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.07. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrowers may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000
and (ii) the Borrowers shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.09, the sum of the Credit Exposures would exceed the total
Commitments.

(c) The Borrowers (or any one of them) shall notify the Administrative Agent of
any election to terminate or reduce the Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrowers pursuant to this Section shall be

 

22



--------------------------------------------------------------------------------

irrevocable; provided that a notice of termination of the Commitments may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any notice given by a Borrower under this Section
will be binding and effective with respect to all the Borrowers Any termination
or reduction of the Commitments shall be permanent. Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

SECTION 2.08. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Loan to such Borrower on
the Maturity Date, and (ii) to the Swingline Lender the then unpaid principal
amount of each Swingline Loan to such Borrower on the earlier of (A) the
Maturity Date and (B) the first date after such Swingline Loan is made that is
the last day of a calendar month and is at least five Business Days after such
Swingline Loan is made; provided that on each date that a Borrowing is made, the
Borrowers shall repay all Swingline Loans that were outstanding on the date such
Borrowing was requested.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the applicable Borrower to
each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the applicable Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.09. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

 

23



--------------------------------------------------------------------------------

(b) The applicable Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
on the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 11:00 a.m., New York City time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.07, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07. Promptly following
receipt of any such notice the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.11.

SECTION 2.10. Fees. (a) The Borrowers agree to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily unused amount of the Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which such Commitment terminates. Accrued commitment fees in respect of
any Commitment shall be payable in arrears on the last day of March, June,
September and December of each year commencing on the first such date to occur
after the date hereof, and on the date on which such Commitment terminates. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing commitment fees, a Commitment
of a Lender shall be deemed to be used to the extent of the outstanding Loans of
such Lender (and the Swingline Exposure of such Lender shall be disregarded for
such purpose).

(b) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between any
Borrower and the Administrative Agent.

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.11. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when

 

24



--------------------------------------------------------------------------------

due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.12. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
(ii) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing.

SECTION 2.13. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

 

25



--------------------------------------------------------------------------------

(ii) impose on any Lender or the London interbank market any other condition
(excluding any Taxes) affecting this Agreement or Eurodollar Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), in each case in an amount deemed to be material by such Lender, then
the applicable Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), in each case in an amount deemed to be material to such
Lender, then from time to time the Borrowers will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company as specified in paragraph (a) or
(b) of this Section, and setting forth in reasonable detail the manner of
determination of such amount or amounts, shall be delivered to the Borrowers and
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrowers shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrowers of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 2.14. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked

 

26



--------------------------------------------------------------------------------

under Section 2.09(c) and is revoked in accordance therewith) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by a Borrower pursuant to
Section 2.17, then, in any such event, the applicable Borrower shall compensate
each Lender for the loss, reasonable cost and reasonable expense attributable to
such event. Such loss, cost or expense to any Lender shall be deemed to include
an amount reasonably determined by such Lender to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section, and setting forth
in reasonable detail the manner of determination of such amount or amounts,
shall be delivered to the applicable Borrower and shall be conclusive absent
manifest error. The applicable Borrower shall pay such Lender the amount shown
as due on any such certificate within 10 days after receipt thereof.

SECTION 2.15. Taxes. (a) Any and all payments by or on account of any obligation
of any Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if any Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions and
(iii) the applicable Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The applicable Borrower shall indemnify the Administrative Agent and each
Lender within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such Lender
as the case may be, on or with respect to any payment by or on account of any
obligation of such Borrower hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to a Borrower by a Lender or the Administrative Agent on its own behalf or on
behalf of a Lender shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such

 

27



--------------------------------------------------------------------------------

Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by such Borrower as will permit such payments to be made
without withholding or at a reduced rate, provided that such Foreign Lender has
received written notice from the Borrowers advising it of the availability of
such exemption or reduction and containing all applicable documentation.

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by a Borrower or with respect to which a Borrower has paid
additional amounts pursuant to this Section 2.15, it shall pay over such refund
to the applicable Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by such Borrower under this Section 2.15 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the applicable Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrowers or any other Person.

SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees or of amounts payable under
Section 2.13, 2.14 or 2.15, or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except that payments pursuant to Sections 2.13,
2.14, 2.15 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

 

28



--------------------------------------------------------------------------------

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in Swingline Loans resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the relative aggregate
amount of principal of and accrued interest on their Revolving Loans and
participations in Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Loans or
participations in Swingline Loans to any assignee or participant, other than to
any Borrower or any Subsidiary thereof (as to which the provisions of this
paragraph shall apply). Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that such Borrower
will not make such payment, the Administrative Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if such Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(b) or 2.16(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

29



--------------------------------------------------------------------------------

SECTION 2.17. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.13, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.13 or 2.15, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. Each Borrower hereby agrees to
pay all reasonable out-of-pocket costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.13, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, or if any
Lender defaults in its obligation to fund Loans hereunder, or if any Lender does
not consent to any amendment or waiver of the Loan Documents requested by the
Borrowers, then the Borrowers may, their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrowers shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in Swingline Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the assignee or the
Borrowers and (iii) in the case of any such assignment resulting from a claim
for compensation under Section 2.13 or payments required to be made pursuant to
Section 2.15, such assignment will result in a material reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrowers to require such
assignment and delegation cease to apply.

(c) Notwithstanding the foregoing provisions of this Section 2.17, no Lender may
request compensation under Section 2.13 and the Borrowers shall not be required
to pay any additional amounts for the benefit of any Lender pursuant to
Section 2.15 if such Lender shall not at such time demand compensation from, or
require the payment of such additional amounts by, its best customers at such
time in similar circumstances.

SECTION 2.18. Increase of Commitments. (a) The Borrowers may from time to time
after the Effective Date, by written notice to the Administrative Agent (which
shall be provided four Business Days prior to the Increase Effective Date),
executed by the Borrowers and one or more financial institutions (any such
financial institution referred to in this Section being called an “Increasing
Lender”), which may include any Lender (acting in its sole discretion), cause
new Commitments to be

 

30



--------------------------------------------------------------------------------

extended by the Increasing Lenders or cause the existing Commitments of the
Increasing Lenders to be increased (any such extension or increase being called
a “Commitment Increase”), in an amount set forth in such notice; provided, that
(i) the aggregate amount of the Commitment Increases becoming effective on any
single date shall be at least $25,000,000 (or such lesser amount consented to by
the Administrative Agent), (ii) at no time shall the aggregate amount of
Commitments, giving effect to the Commitment Increases effected pursuant to this
paragraph, exceed $1,100,000,000, (iii) each Increasing Lender, if not already a
Lender hereunder, shall be subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld or delayed) and shall
complete an Administrative Questionnaire and (iv) each Increasing Lender, if not
already a Lender hereunder, shall become a party to this Agreement by completing
and delivering to the Administrative Agent, not later than 11:00 a.m., New York
City time, on the Increase Effective Date, a duly executed accession agreement
in a form reasonably satisfactory to the Administrative Agent and the Borrowers
(an “Accession Agreement”). New Commitments and increases in Commitments shall
become effective on the date specified in the applicable notices delivered
pursuant to this paragraph. Upon the effectiveness of any Accession Agreement to
which any Increasing Lender is a party, (A) such Increasing Lender shall
thereafter be deemed to be a party to this Agreement and shall be entitled to
all rights, benefits and privileges accorded to, and subject to all obligations
of, a Lender hereunder and (B) Schedule 2.01 shall be deemed to have been
amended to reflect the Commitments of such Increasing Lender as provided in such
Accession Agreement. Upon the effectiveness of any increase pursuant to this
Section in any Commitment of a Lender already a party hereto, Schedule 2.01
shall be deemed to have been amended to reflect the increased Commitment of such
Lender.

(b) On the effective date of any Commitment Increase pursuant to this Section
(the “Increase Effective Date”) (which shall not be less than 30 days prior to
the Maturity Date), (i) the aggregate principal amount of the Loans outstanding
immediately prior to giving effect to the applicable Commitment Increase on the
Increase Effective Date (the “Initial Loans”) shall be deemed to be repaid,
(ii) after the effectiveness of the Commitment Increase, the applicable
Borrowers shall be deemed to have made new Borrowings (the “Subsequent
Borrowings”) in an aggregate principal amount equal to the aggregate principal
amount of the Initial Loans and of the Types and for the Interest Periods
specified in a Borrowing Request delivered to the Applicable Agent in accordance
with Section 2.03, (iii) each Lender shall pay to the Administrative Agent in
same day funds an amount equal to the difference, if positive, between (A) such
Lender’s Applicable Percentage of the Commitments (calculated after giving
effect to the Commitment Increase), of the Subsequent Borrowings and (B) such
Lender’s Applicable Percentage of the Commitments (calculated without giving
effect to the Commitment Increase), of the Initial Loans, (iv) after the
Administrative Agent receives the funds specified in clause (iii) above, the
Administrative Agent shall pay to each Lender the portion of such funds that is
equal to the difference, if positive, between (A) such Lender’s Applicable
Percentage of the Commitments (calculated without giving effect to the
Commitment Increase), of the Initial Loans and (B) such Lender’s Applicable
Percentage of the Commitments (calculated after giving effect to the Commitment
Increase), of the amount of the Subsequent Borrowings, (v) each Increasing
Lender and each other Lender shall be deemed to hold its Applicable Percentage
of each Subsequent Borrowing (each calculated after giving effect to the
Commitment Increase) and (vi) the applicable Borrower shall pay each Lender any
and all accrued but unpaid interest on the Initial Loans. The deemed payments
made pursuant to clause (i) above in respect of each

 

31



--------------------------------------------------------------------------------

LIBO Rate Loan shall be subject to indemnification by the applicable Borrower
pursuant to the provisions of Section 2.14 if the Increase Effective Date occurs
other than on the last day of the Interest Period relating thereto and breakage
costs result.

(c) Notwithstanding the foregoing, no increase in the Commitments (or in any
Commitment of any Lender) shall become effective under this Section unless, on
the date of such increase, the conditions set forth in paragraphs (a) and (b) of
Section 4.02 shall be satisfied (with all references in such paragraphs to a
Borrowing being deemed to be references to such increase) and the Administrative
Agent shall have received, not later than 11:00 a.m., New York City time, on the
Increase Effective Date, a certificate to that effect dated such date and
executed by a Financial Officer of each Borrower.

SECTION 2.19. Additional Borrowers. The Borrowers may at any time and from time
to time, including for purposes of complying with Section 6.07 or effecting a
Permitted Reorganization Transaction, designate any Eligible Additional Borrower
as an additional Borrower hereunder, in each case by delivery to the
Administrative Agent of a Borrower Joinder Agreement executed by such Eligible
Additional Borrower and satisfaction of the conditions with respect to such
Eligible Additional Borrower set forth in Section 4.03. Notwithstanding the
foregoing, no Borrower Joinder Agreement shall become effective with respect to
any Eligible Additional Borrower if it shall be unlawful for such Eligible
Additional Borrower to become a Borrower hereunder or for any Lender to make
Loans to such Eligible Additional Borrower as provided herein. As soon as
practicable upon receipt of a Borrower Joinder Agreement and the satisfaction of
the conditions set forth in Section 4.03 with respect to the Eligible Additional
Borrower to which it relates, the Administrative Agent shall send a copy thereof
to each Lender.

ARTICLE III

Representations and Warranties

Each Borrower represents and warrants (as to itself and its Subsidiaries) to the
Lenders and the Administrative Agent that:

SECTION 3.01. Organization; Powers. Each of the Borrowers and its Subsidiaries
(a) is duly formed, validly existing and in good standing under the laws of its
jurisdiction of formation, (b) has all requisite power and authority to own its
property and assets and to carry on its business as now conducted and as
proposed to be conducted, (c) is qualified to do business in every jurisdiction
where such qualification is required and (d) has the power and authority to
execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated thereby to which it is or
will be a party and to borrow hereunder, except where the failure to comply with
clauses (a)-(c) could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.02. Authorization. The execution, delivery and performance by each
Borrower of each of the Loan Documents to which it is a party and the borrowings
hereunder (collectively, the “Transactions”) (a) have been duly authorized by
all requisite partnership, limited liability company or corporate and, if
required, partner, member or stockholder action and (b) will not (i) violate
(A) any provision of law, statute, rule or regulation, or of the limited
partnership agreement or other constitutive documents of any Borrower or any of
its Subsidiaries or any General Partner, (B) any

 

32



--------------------------------------------------------------------------------

order of any Governmental Authority or (C) any provision of any indenture,
agreement or other instrument to which any Borrower or any of its Subsidiaries
is a party or by which any of them or any of their property is or may be bound,
(ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under any such indenture, agreement
or other instrument or (iii) result in the creation or imposition of any Lien
upon or with respect to any property or assets now owned or hereafter acquired
by any Borrower or any of its Subsidiaries, which in the cases of clause (b)(i)
and (b)(ii) would reasonably be expected to have a Material Adverse Effect.

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by each Borrower and constitutes, and each other Loan Document when
executed and delivered by each Borrower will constitute, a legal, valid and
binding obligation of such Borrower enforceable against such Borrower in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except such as have
been made or obtained and are in full force and effect or the failure to obtain
which could not reasonably be expected to have a Material Adverse Effect.

SECTION 3.05. Financial Statements. The Borrowers have heretofore furnished to
the Lenders (i) the consolidated and combined statement of financial condition
and consolidated and combined statements of income and cash flows of Blackstone
Group for the fiscal year ended December 31, 2007, audited by and accompanied by
the report of Deloitte & Touche LLP, independent registered public accounting
firm, (ii) the unaudited condensed consolidated and combined statement of
financial condition and condensed consolidated and combined statements of income
and cash flows of the combined Borrowers for the fiscal year ended December 31,
2007, and (iii) a reconciliation prepared by a Financial Officer of the
financial statements referred to in clause (i) to those referred to in
clause (ii).

Such audited financial statements fairly present, in all material respects, the
consolidated and combined financial position and results of operations of
Blackstone Group and such unaudited condensed consolidated and combined
financial statements fairly present, in all material respects, the condensed
consolidated and combined financial position and results of operations of the
combined Borrowers and the Subsidiaries as of such date and for such periods
presented. Such financial statements and the notes thereto disclose all material
liabilities, direct or contingent, of the Blackstone Group and of the combined
Borrowers and the Subsidiaries as of the date thereof. Such financial statements
were prepared in accordance with GAAP applied on a consistent basis, except, in
the case of such unaudited financial statements, for the absence or
incompleteness of footnotes and except as otherwise disclosed therein.

The accounts of the Borrowers have been and will continue to be consolidated
with those of Blackstone Group in the audited and unaudited consolidated
financial statements of Blackstone Group included in its periodic reports filed
with the SEC.

 

33



--------------------------------------------------------------------------------

SECTION 3.06. No Material Adverse Change. There has been no material adverse
change in the business, assets, operations or financial condition of the
Borrowers and the Subsidiaries, taken as a whole, since December 31, 2007.

SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each of the
Borrowers and its Subsidiaries has good title to, or valid leasehold interests
in, all its material properties and assets, except for defects that do not, in
the aggregate, materially interfere with the conduct of the business of the
Borrowers and their Subsidiaries taken as a whole or the use of the properties
and assets of the Borrowers and their Subsidiaries taken as a whole for their
intended purposes, except where failure to have title or leasehold interests
would not reasonably be expected to have a Material Adverse Effect. All such
material properties and assets are free and clear of Liens, other than Liens
expressly permitted by Section 6.02.

(b) Each Borrower and each of its Subsidiaries has complied with all obligations
under all material leases to which it is a party and all such leases are in full
force and effect, except to the extent that the failure to so comply or the
failure to be in full force and effect, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect. Each of the
Borrowers and each of its Subsidiaries enjoys peaceful and undisturbed
possession under all such material leases, except to the extent that the failure
to enjoy such possession could not reasonably be expected to have a Material
Adverse Effect.

SECTION 3.08. Litigation; Compliance with Laws. (a) Except as set forth in
Schedule 3.08 or as specifically disclosed in Blackstone Group’s Annual Report
on Form 10-K for the fiscal year ended December 31, 2007, filed with the SEC,
there are not any actions, suits or proceedings at law or in equity or by or
before any Governmental Authority now pending or, to the knowledge of any
Borrower, threatened against or affecting any Borrower, or any of the
Subsidiaries, or any business, property or rights of any such person (i) which
on the date hereof involve any Loan Document or the Transactions or (ii) as to
which there is a reasonable possibility of an adverse determination and which
would be materially likely to, individually or in the aggregate, result in a
Material Adverse Effect.

(b) Neither any Borrower nor any of the Subsidiaries is in violation of any law,
rule or regulation, or in default with respect to any judgment, writ, injunction
or decree of any Governmental Authority, where such violation or default would
be materially likely to result in a Material Adverse Effect.

SECTION 3.09. Agreements. (a) Neither any Borrower nor any of the Subsidiaries
is a party to any agreement or instrument or subject to any partnership, limited
liability company or corporate restriction that has resulted or would be
materially likely to result in a Material Adverse Effect.

(b) Neither any Borrower nor any of the Subsidiaries is in default in any manner
under any provision of any indenture or other agreement or instrument evidencing
Indebtedness, or any other material agreement or instrument to which it is a
party or by which it or any of its properties or assets are or may be bound,
where such default would be materially likely to result in a Material Adverse
Effect.

 

34



--------------------------------------------------------------------------------

SECTION 3.10. Federal Reserve Regulations. (a) No part of the proceeds of any
Loan will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose which entails a violation of, or
which is inconsistent with, the provisions of the Regulations of the Board,
including Regulation T, U or X.

(b) At no time will more than 25% of the combined assets of the Borrowers and
their Subsidiaries consist of margin stock (as such term is defined under the
Regulations of the Board), if a violation of Regulation T, U or X of the Board
would result.

SECTION 3.11. Investment Company Act. Neither any Borrower nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.12. Use of Proceeds. The Borrowers will use the proceeds of the Loans
for general investment and general purposes of the Borrowers and their
Subsidiaries and Affiliates.

SECTION 3.13. Tax Returns. Each Borrower and each of the Subsidiaries has filed
or caused to be filed all Federal tax returns and all state and local tax
returns required to have been filed by it and has paid or caused to be paid all
taxes shown to be due and payable on such returns or on any assessments received
by it, except taxes the payment of which is not required by Section 5.03 or
where the failure to file or pay would not be reasonably expected to have a
Material Adverse Effect.

SECTION 3.14. No Material Misstatements. As of the Effective Date, no
information, report, financial statement, exhibit or schedule furnished by or on
behalf of any Borrower to the Administrative Agent or any Lender in connection
with the negotiation of any Loan Document or included therein or delivered
pursuant thereto (in each case as amended, supplemented or updated through the
Effective Date) contains any untrue statement of material fact or omits to state
any material fact (known to any Borrower in the case of materials not furnished
by it) necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading, provided,
that to the extent that any of the foregoing was based on or constitutes a
forecast or financial projection, the Borrowers represent only that each such
forecast or projection was prepared in good faith based upon assumptions
believed by the Borrowers to be reasonable at the time of preparation.

SECTION 3.15. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount that could reasonably be
expected to result in a Material Adverse Effect, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans by an amount that could reasonably be expected to result in a
Material Adverse Effect.

 

35



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Simpson Thacher & Bartlett LLP, counsel for the Borrowers,
substantially in the form of Exhibit B, and covering such other matters relating
to the Borrowers, this Agreement or the Transactions as the Administrative Agent
shall reasonably request. The Borrowers hereby request such counsel to deliver
such opinion.

(c) The Lenders shall have received the financial statements described in
Section 3.05.

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrowers, the
authorization of the Transactions and any other legal matters relating to the
Borrowers, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

(e) The Administrative Agent shall be reasonably satisfied that (i) the
representations and warranties of the Borrowers set forth in the Loan Documents
are true and correct in all material respects as of the Effective Date and
(ii) no default, prepayment event or creation of Liens under debt instruments or
other agreements to which any Borrower or Subsidiary is a party would result
from the Transactions.

(f) All material consents and approvals required to be obtained from any
Governmental Authority or any other Person in connection with the Transactions
shall have been obtained.

(g) Since December 31, 2007, there has been no material adverse change in the
business, assets, operations, financial condition or material agreements of the
Borrowers and the Subsidiaries, taken as a whole.

 

36



--------------------------------------------------------------------------------

(h) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02.

(i) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrowers hereunder.

(j) The Administrative Agent (or its counsel) shall have received from each
party thereto counterparts of the Indemnity, Subrogation and Contribution
Agreement signed on behalf of such party.

(k) All amounts due or outstanding under the Existing Credit Agreement shall
have been paid in full, the commitments thereunder shall have been terminated,
all Guarantees thereof shall have been released and discharged and the Existing
Credit Agreement shall have been terminated.

(l) Each of the Borrowers shall have executed and delivered to the
Administrative Agent the fee letter dated the date hereof among each of the
Borrowers, the Administrative Agent and J.P. Morgan Securities Inc.

(m) The Lenders shall have received, to the extent requested, all documentation
and other information reasonably requested by the Lenders or the Administrative
Agent under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 5:00 p.m., New York City time, on
May 15, 2008 (and, in the event such conditions are not so satisfied or waived,
the Commitments shall terminate at such time).

Notwithstanding anything to the contrary contained herein, on the Effective
Date, each Lender that has loans outstanding under the Existing Credit Agreement
will be deemed to have made Loans hereunder (“Corresponding Loans”) in the same
principal amounts that refinance and repay such loans under the Existing
Agreement, and such Corresponding Loans will have initial Interest Periods
commencing on the Effective Date and ending on the same dates as the interest
periods applicable to such refinanced loans and will bear interest during such
Interest Periods based on the “Adjusted LIBO Rates” that were applicable to the
refinanced loans under the Existing Credit Agreement, which will be deemed to be
the Adjusted LIBO Rates applicable to the Corresponding Loans hereunder (but the
Applicable Rates with respect to the Corresponding Loans will be as provided for
herein). On the Effective Date and at the direction of the Administrative Agent,
the Lenders shall effect such transfers and assignments of Corresponding Loans
among themselves (at par and for payment in immediately available funds) so
that, after giving effect thereto, each Lender holds its Applicable Percentage
of the Corresponding Loans, and each Corresponding Loan so acquired by a Lender
will be deemed to be a Loan made by it on the Effective Date for all purposes
hereof. Each Lender agrees that it will not be entitled to any payment of
breakage fees under the Existing Credit Agreement in respect of the refinancing
of its loans under the Existing Credit Agreement with Corresponding Loans
pursuant hereto.

 

37



--------------------------------------------------------------------------------

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing.

(b) At the time of and immediately after giving effect to such Borrowing no
Default shall have occurred and be continuing.

(c) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 or 2.04.

Each Borrowing shall be deemed to constitute a representation and warranty by
the applicable Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

SECTION 4.03. Additional Borrowers. The effectiveness of the designation of any
Eligible Additional Borrower as a Borrower hereunder and the obligations of the
Lenders to make Loans to any Person that becomes a Borrower after the Effective
Date in accordance with Section 2.19 are subject to the satisfaction of the
following conditions:

(a) The Administrative Agent (or its counsel) shall have received such
Borrower’s Borrower Joinder Agreement duly executed by all parties thereto.

(b) The Administrative Agent shall have received such documents (including such
legal opinions) as the Administrative Agent or its counsel may reasonably
request relating to the formation, existence and good standing of such Borrower,
the authorization and legality of the Transactions insofar as they relate to
such Borrower and any other legal matters relating to such Borrower, its
Borrower Joinder Agreement or such Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent.

(c) The Administrative Agent and the Lenders shall have received, at least five
Business Days prior to the effectiveness of the designation of such additional
Borrower all documentation and other information relating to such Borrower
requested by them for purposes of ensuring compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the U.S.A.
Patriot Act.

The Administrative Agent shall notify the Borrowers and the Lenders of the
effectiveness of the designation of any Eligible Additional Borrower as a
Borrower hereunder, and such notice shall be conclusive and binding.

 

38



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrowers covenant and agree with the Lenders that they will, and will
cause each of the Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except as otherwise expressly permitted under Section 6.04 or
6.05.

(b) Do or cause to be done all things necessary to (i) obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of the business of the Borrowers and the Subsidiaries,
taken as a whole, except as otherwise permitted by Section 6.04 or 6.05,
(ii) maintain and operate such business in substantially the manner in which it
is presently conducted and operated, except as otherwise permitted by
Section 6.04 or 6.05, (iii) implement and maintain in effect all such financial
and accounting controls, and other controls, policies and procedures as shall be
required for the prudent conduct of its business in all material respects,
(iv) comply with all applicable laws, rules, regulations and orders of any
Governmental Authority (including ERISA, Regulations T, U and X and those
regarding the collection, payment and deposit of employees’ income, unemployment
and Social Security taxes), whether now in effect or hereafter enacted and
(v) at all times maintain and preserve all property material to the conduct of
the business of the Borrowers and their Subsidiaries, taken as a whole, except
as otherwise permitted by Section 6.04 or 6.05, and keep such property in good
repair, working order and condition (ordinary wear and tear excepted) and from
time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith may be properly conducted
in all material respects at all times; in the case of clauses (i), (ii),
(iv) and (v) above, except where failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect.

SECTION 5.02. Insurance. Keep its insurable properties adequately insured at all
times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses, including public liability insurance against claims for
personal injury or death or property damage occurring upon, in, about or in
connection with the use of any properties owned, occupied or controlled by it
(in each case to the extent such insurance is available at commercially
reasonable rates and on commercially reasonable terms, the Lenders hereby
acknowledging that certain of the Borrowers and their Subsidiaries do not
maintain general liability insurance on the Effective Date and have no current
intention to obtain such insurance); and maintain such other insurance as may be
required by law.

SECTION 5.03. Obligations and Taxes. Pay and discharge promptly when due all
material taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or in respect of its property, before the same
shall become delinquent or in default, as well as all lawful claims for labor,
materials and

 

39



--------------------------------------------------------------------------------

supplies or otherwise which, if unpaid, might give rise to a material Lien upon
such properties or any part thereof; provided, however, that such payment and
discharge shall not be required with respect to any such tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and the relevant Borrower (or
the relevant Subsidiary) shall have set aside on its books adequate reserves
with respect thereto or if the failure to pay, discharge or contest would not
reasonably be expected to have a Material Adverse Effect.

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent:

(a) within 90 days after the end of each fiscal year, (i) the annual audited
consolidated statement of financial condition and consolidated statements of
income and cash flows of Blackstone Group for such fiscal year, reported upon by
Deloitte & Touche LLP or another independent registered public accounting firm
of recognized national standing without any “going concern” or “scope of audit”
qualification, (ii) the unaudited annual condensed consolidated and combined
statement of financial condition and condensed consolidated and combined
statements of income and cash flows of the combined Borrowers and the
Subsidiaries for such fiscal year, certified by a Financial Officer as fairly
presenting, in all material respects, the financial position and results of
operations of the combined Borrowers and the Subsidiaries on a condensed
consolidated and combined basis in accordance with GAAP, and (iii) a
reconciliation prepared by a Financial Officer of the audited financial
statements referred to in clause (i) to the unaudited financial statements
referred to in clause (ii);

(b) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year, (i) the quarterly unaudited condensed consolidated statement
of financial condition and condensed consolidated statements of income and cash
flows of Blackstone Group as of the end of and for such fiscal quarter and the
then-elapsed portion of the fiscal year, certified by a Financial Officer as
presenting fairly, in all material respects, the financial position and results
of operations of Blackstone Group on a consolidated basis in accordance with
GAAP consistently applied, except for the absence of footnotes and subject to
year end audit adjustments, (ii) the quarterly unaudited condensed consolidated
and combined statement of financial condition and condensed consolidated and
combined statements of income and cash flows of the combined Borrowers and the
Subsidiaries as of the end of and for such fiscal quarter and the then-elapsed
portion of the fiscal year, certified by a Financial Officer as presenting
fairly, in all material respects, the financial position and results of
operations of the combined Borrowers and the Subsidiaries on a condensed
consolidated and combined basis in accordance with GAAP consistently applied,
except for the absence of footnotes and subject to year end audit adjustments,
and (iii) a reconciliation prepared by a Financial Officer of the unaudited
financial statements referred to in clause (i) to the unaudited financial
statements referred to in clause (ii);

(c) concurrently with any delivery of financial statements under (a) or
(b) above, a certificate of a Financial Officer (i) certifying that, to the best
of his or her knowledge, no Event of Default or Default has occurred or, if such
an Event of Default or Default has occurred, specifying the nature and extent
thereof and

 

40



--------------------------------------------------------------------------------

any corrective action taken or proposed to be taken with respect thereto and
(ii) setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the financial covenant
contained in Section 6.09, including reasonably detailed computations of Total
Indebtedness and Combined EBITDA; and

(d) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrowers or the
Subsidiaries, or compliance with the terms of any Loan Document, as the
Administrative Agent may reasonably request.

SECTION 5.05. Litigation and Other Notices. Promptly after any Borrower becomes
aware thereof, furnish to the Administrative Agent written notice of the
following:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against any Borrower or any
Affiliate thereof which has a reasonable likelihood of being adversely
determined and which, if adversely determined, would be materially likely to
result in a Material Adverse Effect;

(c) any development that has resulted in, or would be materially likely to
result in, a Material Adverse Effect.

SECTION 5.06. ERISA. Promptly after any Borrower becomes aware thereof, furnish
to the Administrative Agent and each Lender written notice of the occurrence of
any ERISA Event that, alone or together with any other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any
representatives designated by any Lender to visit and inspect the financial
records and the properties of any Borrower or any Subsidiary at reasonable times
upon reasonable notice and as often as requested and to make extracts from and
copies of such financial records (subject to Section 9.12), and permit any
representatives affiliated with and designated by any Lender to discuss the
affairs, finances and condition of any Borrower or any Subsidiary with the
officers thereof and, upon reasonable notice to the applicable Borrower,
independent accountants therefor.

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used for
general investment and general partnership, corporate and other purposes of the
Borrowers and the Subsidiaries.

SECTION 5.09. Further Assurances. Each Borrower agrees to do such further acts
and things and to execute and deliver to the Administrative Agent such
additional agreements, powers and instruments, as the Administrative Agent may

 

41



--------------------------------------------------------------------------------

reasonably require or deem advisable to carry into effect the purposes of this
Agreement or to better assure and confirm unto the Administrative Agent and each
Lender its rights, powers and remedies hereunder.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrowers covenant and agree with each Lender that the Borrowers will not, and
will not cause or permit any of the Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness of the Borrowers, including without limitation any Guarantees
by a Borrower of Non-Recourse Seasoning Debt, to the extent that at the time
incurred and after giving effect thereto the Leverage Ratio would not exceed 4.5
to 1;

(b) Indebtedness of a Borrower to any other Borrower or a Subsidiary and
Indebtedness of any Subsidiary to a Borrower or any other Subsidiary (for the
avoidance of doubt, excluding in each case any Guarantee by a Borrower or a
Subsidiary of Non-Recourse Seasoning Debt);

(c) Indebtedness consisting of repurchase agreements relating to Cash and Carry
Securities;

(d) Indebtedness of the Subsidiaries under Back-to-Back Lending Facilities with
JPMorgan Chase Bank, N.A. and its Affiliates; provided that the Borrowers will
use commercially reasonable efforts to make one or more of the Borrowers the
borrower under such Back-to-Back Lending Facilities within 90 days of the
Effective Date;

(e) Indebtedness of the Subsidiaries under Back-to-Back Lending Facilities with
lenders other than JPMorgan Chase Bank, N.A. previously identified to the
Administrative Agent, in a principal amount of approximately $52,000,000;
provided that all such Indebtedness is repaid in full or otherwise ceases to be
Indebtedness of a Subsidiary not later than 90 days after the Effective Date;

(f) Indebtedness of Seasoning Subsidiaries consisting of Non-Recourse Seasoning
Debt; and

(g) Other Indebtedness of the Subsidiaries, including without limitation any
Guarantees by Subsidiaries (other than by Seasoning Subsidiaries) in respect of
Non-Recourse Seasoning Debt, in an aggregate principal amount not in excess of
$100,000,000 at any time outstanding.

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets now owned or hereafter acquired by it (including, in the case
of

 

42



--------------------------------------------------------------------------------

securities owned by it, by the sale of such securities pursuant to any
repurchase agreement or similar arrangement) or on any income or revenues or
rights in respect of any thereof, except:

(a) Liens on property or assets of any Borrower or Subsidiary existing on the
date hereof and set forth in Schedule 6.02 and any extensions, renewals or
replacements thereof; provided that such Liens shall secure only those
obligations which they secure on the date hereof and permitted refinancings
thereof and shall encumber only those properties and assets of such Borrower or
Subsidiary that they encumber on the date hereof;

(b) any Lien existing on any property or asset prior to the acquisition thereof
by a Borrower or a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition and (ii) such Lien does
not apply to any other property or assets of such Borrower or such Subsidiary;

(c) Liens for taxes not yet due or the payment of which is not at the time
required by Section 5.03;

(d) statutory Liens of landlords and carriers’, warehousemen’s, mechanic’s,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business and securing obligations that are not due or the payment of which is
not at the time required by Section 5.03 or which do not in the aggregate have a
material adverse effect on the value or use of property encumbered thereby;

(e) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(f) deposits to secure the performance of bids, trade contracts (other than for
obligations for the payment of borrowed money), leases (other than Capital Lease
Obligations), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

(g) zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, do not materially interfere with the ordinary
conduct of the business of the Borrowers and the Subsidiaries, taken as a whole;
and ground leases in respect of real property on which facilities owned or
leased by any Borrower or any Subsidiary are located;

(h) any attachment or judgment Lien unless the judgment it secures would
constitute an Event of Default under Section 7(i);

(i) any interest or title of a lessor or lessee under any lease permitted by
this Agreement (including any Lien granted by such lessor or lessee);

(j) Liens on Cash and Carry Securities securing Indebtedness permitted by
Section 6.01(c);

 

43



--------------------------------------------------------------------------------

(k) Liens on receivables and notes payable owing from employees or investors and
related rights securing Indebtedness the proceeds of which are loaned to
employees of the Borrowers or their Subsidiaries or Affiliates or to investors
in the Borrower’s investment funds;

(l) Liens not otherwise permitted by this Section 6.02 securing Indebtedness or
other obligations permitted to be incurred hereunder not exceeding $150,000,000
principal amount (plus related obligations) in the aggregate at any one time;

(m) immaterial Liens of any Subsidiary not securing Indebtedness for borrowed
money;

(n) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not interfere in any material respect with the
business of the Borrowers and the Subsidiaries, taken as a whole;

(o) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection, (ii) attaching to
trading accounts or other brokerage accounts incurred in the ordinary course of
business and (iii) in favor of a banking or other financial institution arising
as a matter of law encumbering deposits or other funds maintained with a
financial institution (including the right of set off) and which are within the
general parameters customary in the banking industry;

(p) Liens deemed to exist in connection with repurchase agreements and
reasonable customary initial deposits and margin deposits and similar Liens
attaching to trading accounts or other brokerage accounts maintained in the
ordinary course of business and not for speculative purposes;

(q) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of any Borrower or any Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrowers and the Subsidiaries or (iii) relating to
agreements other than in connection with Indebtedness entered into by a Borrower
or a Subsidiary; and

(r) Liens arising from precautionary Uniform Commercial Code financing statement
filings;

(s) Liens on assets of a Seasoning Subsidiary securing Non-Recourse Seasoning
Debt of such Seasoning Subsidiary; and

(t) Liens securing Indebtedness described in Section 6.01(d) and (e) and related
obligations; provided that such Liens securing Indebtedness described in
Section 6.01(e) shall terminate not later than 90 days after the Effective Date.

SECTION 6.03. Certain Loans and Advances. Make or permit to exist loans or
advances to employees of any Borrower, any Subsidiary or any Affiliate of a

 

44



--------------------------------------------------------------------------------

Borrower except (i) loans and advances funded by Back-to-Back Lending
Facilities, (ii) loans and advances that will be repaid within 20 Business Days
of being invoiced by a Borrower or a Subsidiary in accordance with existing
practices of the Borrower and the Subsidiaries and which are invoiced within a
reasonable amount of time following the date of the applicable investment
(iii) other loans or advances in a principal amount not in excess of
$200,000,000 at any time outstanding.

SECTION 6.04. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or any substantial part
of its assets (whether now owned or hereafter acquired) or any capital stock of
any Subsidiary, except that:

(a) the Borrowers and the Subsidiaries may sell assets or properties in the
ordinary course of business;

(b) the Borrowers and their Subsidiaries may sell, transfer, lease or otherwise
dispose of any assets or property in transactions only among the Borrowers and
their Subsidiaries;

(c) (i) any Borrower or Subsidiary may merge or liquidate into a Borrower in a
transaction in which such Borrower is the surviving entity and (ii) any
Subsidiary may merge or liquidate into or consolidate with any other Subsidiary
in a transaction in which the surviving entity is a Subsidiary and no Person
other than a Borrower or a Subsidiary receives any consideration;

(d) the Borrowers and the Subsidiaries may effect sales and transfers of assets
and mergers, consolidations, dissolutions and liquidations involving the
Borrowers (including any Eligible Additional Borrower that becomes a Borrower)
and the Subsidiaries in order to effect Permitted Reorganization Transactions;

(e) the Borrowers and the Subsidiaries may sell, transfer or otherwise dispose
of any assets or property for cash or other consideration reasonably determined
by the Borrowers to be in an amount at least equal to the fair value of such
assets or property; and

(f) the Borrowers and the Subsidiaries may enter into mergers and consolidations
to effect asset acquisitions;

provided that in the case of transactions under clauses (c) and (d) above and,
if the transaction has a value of $25,000,000 or more, clauses (e) and
(f) above, the Borrowers are in Pro Forma Compliance immediately after giving
effect to such transaction.

SECTION 6.05. Business of Borrowers and the Subsidiaries. Engage in any new
business, cease to engage in any business or change the character of any
business in which it is engaged if as a result any Borrower would no longer be
primarily engaged, directly or indirectly, in the businesses of general
investment banking, merchant banking, asset management or investment advisory
services and investment or financial services.

 

45



--------------------------------------------------------------------------------

SECTION 6.06. Amendment of Agreements of Limited Partnership. Make or permit to
be made any amendment or modification of, or waive any of its rights under, the
Agreements of Limited Partnership that materially impairs (a) the
creditworthiness of any Borrower or (b) the rights or interests of the Lenders
hereunder; provided that amendments, modifications and waivers (i) determined by
the general partner of a Borrower as necessary or appropriate in connection with
the creation, authorization or issuance of any class or series of equity
interests in any Borrower; (ii) reflecting the admission, substitution,
withdrawal or removal of partners in any Borrower; (iii) reflecting a change in
the name of any Borrower, the location of the principal place of business of any
Borrower, the registered agent of any Borrower or the registered office of any
Borrower; (iv) determined by the general partner of a Borrower to be necessary
or appropriate to address changes in U.S. federal income tax regulations,
legislation or interpretation; or (v) reflecting a change in the fiscal year or
taxable year of any Borrower and any other changes that the general partner of a
Borrower determines to be necessary or appropriate as a result of a change in
the fiscal year or taxable year of any Borrower including a change in the dates
on which distributions are to be made by any Borrower, shall be permitted.

SECTION 6.07. Ownership of Core Businesses. Permit any Equity Interests that are
owned by Blackstone Group, either directly or through its direct or indirect
subsidiaries, in a Core Business Entity, to be owned by any Person other than
the Borrowers and the Subsidiaries (unless such Core Business Entity is itself a
Borrower), it being understood that the foregoing will not prohibit Blackstone
Group’s indirect ownership of such Equity Interests through its direct or
indirect ownership of Equity Interests in the Borrowers.

SECTION 6.08. Restricted Payments. Declare, make or pay, directly or indirectly,
any Restricted Payment when a Default or Event of Default has occurred and is
continuing; provided that, (a) so long as no Event of Default under clause (b),
(c), (g) or (h) of Article VII has occurred and is continuing, the Borrowers may
continue to make cash distributions to their General Partners (but not in
respect of limited partnership interests in the Borrowers) solely for the
purpose of providing Blackstone Group with funds to make regular quarterly cash
distributions to its common unitholders of $.30 per unit, so long as any such
cash distributions by the Borrowers (i) are not in the aggregate, net of
applicable taxes, in excess of the amounts of such Blackstone Group quarterly
distributions and (ii) are made not more than 15 days prior to the payment date
for such Blackstone Group quarterly distributions and (b) the Borrowers, to the
extent they are treated as partnerships for tax purposes, may make Tax
Distributions (as such term is defined in each such respective Borrower’s
partnership agreement) in effect on the date hereof (or, in the case of Eligible
Additional Borrowers, Tax Distributions on terms substantially equivalent to
those in the Borrowers’ respective partnership agreements in effect on the date
hereof).

SECTION 6.09. Financial Covenants. (a) Permit the aggregate assets under
management of the Borrowers and their Subsidiaries in respect of which the
Borrowers and their Subsidiaries receive management fees (excluding any assets
in respect of which management fees are not payable, regardless of whether
carried interests exist) on the last day of any fiscal quarter be less than
$50,000,000,000.

(b) Permit the Leverage Ratio on the last day of any fiscal quarter to be
greater than 4.5 to 1.

 

46



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

In case of the happening of any of the following events (“Events of Default”):

(a) any representation or warranty made or deemed made by or on behalf of any
Borrower or any Subsidiary in or in connection with the Borrowings hereunder, in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statements or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder shall prove to have been
false or misleading in any material respect when so made, deemed made or
furnished;

(b) any Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in (b) above) due under any Loan
Document, when and as the same shall become due and payable, and such default
shall continue unremedied for a period of three Business Days;

(d) any Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.01(a) or 5.05(a) or in
Article VI;

(e) any Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in any Loan Document (other than
those specified in (b), (c) or (d) above) and such default shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent or the Required Lenders to the Borrowers;

(f) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (f) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Significant Subsidiary or for a
substantial part of

 

47



--------------------------------------------------------------------------------

its assets or (iii) the winding-up or liquidation of any Borrower or any
Significant Subsidiary, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(h) any Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Significant Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any partnership or
formal action for the purpose of effecting any of the foregoing;

(i) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 (to the extent not adequately covered by insurance) shall
be rendered against any Borrower, any Significant Subsidiary or any combination
thereof and the same shall remain undischarged for a period of 60 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to levy upon assets or properties of any
Borrower or any Significant Subsidiary to enforce any such judgment; or

(j) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

then, and in every such event (other than an event with respect to a Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrowers, take either or both of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments and (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued fees and all other obligations of each Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by each Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding; and in any event with
respect to a Borrower described in paragraph (g) or (h) above, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued fees and all other
obligations of each Borrower accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by each Borrower, anything contained herein or in any other
Loan Document to the contrary notwithstanding.

 

48



--------------------------------------------------------------------------------

ARTICLE VIII

The Administrative Agent

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to a Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
wilful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by a Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent

 

49



--------------------------------------------------------------------------------

may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrowers. At the time of any such resignation,
the successor shall be the Lender with the greatest Credit Exposure and unused
Commitment at such time (other than the resigning Administrative Agent) that
consents to serving as Administrative Agent. If no Lender shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, with the
consent of the Borrowers on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a) if to the Borrowers, to them at 345 Park Avenue, New York, N.Y. 10154,
Attention of Mr. Stephen A. Schwarzman, Chairman & C.E.O. (Telecopy
No. 212-583-5719) and Mr. Michael A. Puglisi, C.F.O. (Telecopy
No. 212-583-5569);

 

50



--------------------------------------------------------------------------------

(b) if to the Administrative Agent, to JPMorgan Chase Bank, Loan and Agency
Services Group, 1111 Fannin Street, 10th Floor, Houston, Texas 77002, Attention
of Shaji Easo (Telecopy No. (713) 750-2932), with a copy to JPMorgan Chase Bank,
277 Park Avenue, 14th Floor, New York, NY 10172, Attention of Riva Brandt
(Telecopy No. (646-534-1721);

(c) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt. Any
notice or other communication given or made hereunder by any Borrower will be
binding on and effective with respect to all Borrowers with the same effect as
if each Borrower had given such notice.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by a Borrower therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent any Lender may have had
notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or by the Borrowers and the Administrative
Agent with the consent of the Required Lenders or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent with the consent of the Required Lenders and the Borrowers
that are parties thereto; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled

 

51



--------------------------------------------------------------------------------

date of payment of the principal amount of any Loan, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.16(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change Section 9.13 in
a manner that would alter the joint and several liability of the Borrowers,
without the written consent of each Lender, or (vi) change any of the provisions
of this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent or Swingline Lender hereunder without the prior written
consent of the Administrative Agent or Swingline Lender, respectively.
Notwithstanding the foregoing, any provision of this Agreement may be amended by
an agreement in writing entered into by the Borrowers, the Required Lenders and
the Administrative Agent if (i) by the terms of such agreement the Commitment of
each Lender not consenting to the amendment provided for therein shall terminate
upon the effectiveness of such amendment and (ii) at the time such amendment
becomes effective, each Lender not consenting thereto receives payment in full
of the principal of and interest accrued on each Loan made by it and all other
amounts owing to it or accrued for its account under this Agreement.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
outside counsel for the Administrative Agent, in connection with the pre-closing
syndication of the credit facility provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent or any
Lender, including the fees, charges and disbursements of any outside counsel for
the Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or in connection with the
Loans made hereunder, including all such out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans.

(b) The Borrowers shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or the
use of the proceeds therefrom, (iii) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or

 

52



--------------------------------------------------------------------------------

operated by any Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to any Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses resulted from
the gross negligence, fraud or wilful misconduct of such Indemnitee or its
Related Parties.

(c) To the extent that any Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.

(d) To the extent permitted by applicable law, each Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 10 days
after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by any Borrower without such consent shall be null and void). Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
of (i) the Borrowers (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrowers shall be required (x) in the case of
an assignment to a Lender or a Lender Affiliate or (y) if an Event of Default
under clause (b), (c), (g) or (h) of Article VII has occurred and is continuing,
(ii) the Administrative Agent and (iii) the Swingline Lender. Assignments shall
be subject to the following conditions: (i) except in the case of an assignment
to a Lender or a Lender Affiliate or an assignment of the entire remaining
amount of the assigning Lender’s Commitment, the amount of the Commitment of
each Lender after giving effect to any assignment shall be not less than
$50,000,000 unless the Borrowers and the Administrative Agent otherwise consent
(such consent of the

 

53



--------------------------------------------------------------------------------

Borrowers not to be unreasonably withheld or delayed), (ii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement (iii) the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500, and (iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. Subject to acceptance and
recording thereof pursuant to paragraph (d) of this Section, from and after the
effective date specified in each Assignment and Acceptance the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in the City of New York a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(e) Any Lender may, without the consent of any Borrower or the Administrative
Agent sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in

 

54



--------------------------------------------------------------------------------

connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (f) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.13, 2.14 and 2.15 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.16(c) as though it were a
Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrowers’ prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.15 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.15(e) as though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto or
grant such pledgee or assignee enforcement rights prior to a foreclosure on such
pledge or assignment or any voting rights.

(h) Notwithstanding any provision of this Agreement to the contrary, no Lender
may provide any Information (as defined in Section 9.12) to any prospective
Lender, Participant or pledgee without the prior written consent of the
Borrowers (such consent not to be unreasonably withheld or delayed).

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers in the Loan Documents and in the certificates
or other instruments delivered in connection with or pursuant to this Agreement
or any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.13,
2.14, 2.15 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.

 

55



--------------------------------------------------------------------------------

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Borrower against
any of and all the obligations of such Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the

 

56



--------------------------------------------------------------------------------

judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement against any
Borrower or its properties in the courts of any jurisdiction.

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors on a need-to-know basis (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
provided that the Administrative Agent or any such Lender, as the case may be,
gives the applicable Borrower prompt notice of any request to disclose
information (unless such notice is prohibited by law, subpoena, similar process
or by the applicable regulatory authority) so that such Borrower may seek a
protective order or other appropriate remedy (including by participation in any
proceeding to which the Administrative Agent or any such Lender is a party, and
each of them hereby agrees to

 

57



--------------------------------------------------------------------------------

use reasonable effort to permit the applicable Borrower to do so), (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) with the consent of the Borrowers or
(g) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrowers or its Affiliates. For the purposes of this Section,
“Information” means all information (including financial statements,
certificates and reports and analyses, compilations and studies prepared by or
on behalf of the Administrative Agent or any Lender based on any of the
foregoing) received from or on behalf of any Borrower or Subsidiary relating to
any Borrower or Subsidiary or its Affiliates or its business or relating to any
employee, member or partner or customer of any Borrower or Subsidiary, other
than any such information that is or becomes available to the Administrative
Agent or any Lender on a nonconfidential basis.

SECTION 9.13. Joint and Several Liability of the Borrowers. (a) In order to
induce the Lenders and the Swingline Lender to extend credit hereunder, each of
the Borrowers agrees that it will be jointly and severally liable for all the
obligations of all the Borrowers hereunder (collectively, the “Obligations”),
including without limitation the principal of and interest on all Loans made to
any Borrower and all obligations with respect to the payment of fees and
indemnities and reimbursement of costs and expenses provided for herein. Each
Borrower further agrees that the due and punctual payment of the Obligations may
be extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound hereunder notwithstanding any such
extension or renewal of any Obligation.

(b) Each Borrower waives presentment to, demand of payment from and protest to
any other Borrower of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
Obligations of a Borrower hereunder shall not be affected by (i) the failure of
any Lender or the Administrative Agent to assert any claim or demand or to
enforce or exercise any right or remedy against any other Borrower under the
provisions of this Agreement or otherwise or (ii) any rescission, waiver,
amendment or modification of any of the terms or provisions of this Agreement or
any other agreement (other than the indefeasible payment in full in cash of all
the Obligations and except to the extent that such Obligations have been
explicitly modified pursuant to an amendment or waiver that has become effective
in accordance with Section 9.02). (For the avoidance of doubt, this Section 9.13
will not limit the ability of the Borrowers, the Subsidiaries and their
Affiliates to engage in Permitted Reorganization Transactions otherwise
permitted by this Credit Agreement.)

(c) Each Borrower further agrees that its agreement under this Section
constitutes a promise of payment when due (whether or not any bankruptcy or
similar proceeding shall have stayed the accrual or collection of any of the
Obligations or operated as a discharge thereof) and not of collection, and
waives any right to require that any resort be had by any Lender or the
Administrative Agent to any balance of any deposit account or credit on the
books of such Lender or the Administrative Agent in favor of any Borrower or any
other Person.

(d) The obligations of each Borrower under this Section shall not be subject to
any reduction, limitation, impairment or termination for any reason, and shall
not be subject to any defense or setoff, counterclaim, recoupment or termination

 

58



--------------------------------------------------------------------------------

whatsoever, by reason of the invalidity, illegality or unenforceability of the
Obligations, any impossibility in the performance of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
a Borrower under this Section shall not be discharged or impaired or otherwise
affected by (i) the failure of the Administrative Agent or any Lender to assert
any claim or demand or to enforce any remedy under this Agreement or any other
agreement, (ii) any waiver or modification in respect of any thereof, (iii) any
default, failure or delay, willful or otherwise, in the performance of any of
the Obligations or (iv) any other act or omission that may or might in any
manner or to any extent vary the risk of such Borrower or otherwise operate as a
discharge of such Borrower or any other Borrower as a matter of law or equity.

(e) Each Borrower further agrees that its obligations under this Section shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by the Administrative Agent or any Lender upon the bankruptcy or
reorganization of any other Borrower or otherwise.

(f) In furtherance of the foregoing and not in limitation of any other right
which the Administrative Agent or any Lender may have at law or in equity
against any Borrower by virtue of this Section, upon the failure of any other
Borrower to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment of otherwise, each
Borrower hereby promises to and will, upon receipt of written demand by the
Administrative Agent, forthwith pay, or cause to be paid, in cash the amount of
such unpaid Obligation.

(g) If by virtue of the provisions set forth herein, any Borrower is required to
pay and shall pay Obligations initially incurred by another Borrower, all rights
of such Borrower against such other Borrower arising as a result of such payment
by way of right of subrogation or otherwise shall in all respects be
subordinated and junior in right of payment to the prior indefeasible payment in
full of all the Obligations.

SECTION 9.14. USA Patriot Act. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies such Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the USA Patriot Act.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BLACKSTONE HOLDINGS I L.P., By:   Blackstone Holdings I/II GP Inc., its General
Partner   by  

/s/ Hamilton E. James

  Name:   Hamilton E. James   Title:   President and Chief Operating Officer

 

59



--------------------------------------------------------------------------------

BLACKSTONE HOLDINGS II L.P., By:   Blackstone Holdings I/II GP Inc., its General
Partner   by  

/s/ Hamilton E. James

  Name:   Hamilton E. James   Title:   President and Chief Operating Officer
BLACKSTONE HOLDINGS III L.P., By:   Blackstone Holdings III GP L.P., its General
Partner By:   Blackstone Holdings III GP Management L.L.C., its General Partner
By:   The Blackstone Group L.P., its Sole Member By:   Blackstone Group
Management L.L.C., its General Partner   by  

/s/ Hamilton E. James

  Name:   Hamilton E. James   Title:   President and Chief Operating Officer
BLACKSTONE HOLDINGS IV L.P., By:   Blackstone Holdings IV GP L.P., its General
Partner By:   Blackstone Holdings IV GP Management L.L.C., its General Partner
By:   The Blackstone Group L.P., its Sole Member By:   Blackstone Group
Management L.L.C., its General Partner   by  

/s/ Hamilton E. James

  Name:   Hamilton E. James   Title:   President and Chief Operating Officer

 

60



--------------------------------------------------------------------------------

BLACKSTONE HOLDINGS V L.P., By:   Blackstone Holdings V GP L.P., its General
Partner By:   Blackstone Holdings V GP Management (Delaware) L.L.C., its General
Partner By:   The Blackstone Group L.P., its Sole Member By:   Blackstone Group
Management L.L.C., its General Partner   by  

/s/ Hamilton E. James

  Name:   Hamilton E. James   Title:   President and Chief Operating Officer

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent,

  by  

/s/ James R. Coffman

  Name:   James R. Coffman   Title:   Executive Director     JPMorgan Chase
Bank, N.A.

LENDER SIGNATURE PAGE TO

THE BLACKSTONE CREDIT AGREEMENT

 

Name of Institution:

 

Bank of America, N.A.

by  

/s/ David H. Strickert

Name:   David H. Strickert Title:   Senior Vice President

For any Institution requiring a second signature line:

 

by  

 

Name:   Title:  

 

61



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE BLACKSTONE CREDIT AGREEMENT

 

Name of Institution: CITIBANK, N.A. by  

/s/ Alexander F. Duka

Name:   Alexander F. Duka Title:   Managing Director

For any Institution requiring a second signature line:

 

by  

 

Name:   Title:  

LENDER SIGNATURE PAGE TO

THE BLACKSTONE CREDIT AGREEMENT

 

Name of Institution: Credit Suisse, Cayman Islands Branch by  

/s/ Alain Deroust

Name:   Alain Deroust Title:   Director

For any Institution requiring a second signature line:

 

by  

/s/ Morenikeji Ajayi

Name:   Morenikeji Ajayi Title:   Associate

 

62



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE BLACKSTONE CREDIT AGREEMENT

 

Name of Institution: DEUTSCHE BANK TRUST COMPANY AMERICAS by  

/s/ Omayra Laucella

Name:   Omayra Laucella Title:   Vice President

For any Institution requiring a second signature line:

 

by  

/s/ Paul O’Leary

Name:   Paul O’Leary Title:   Director

LENDER SIGNATURE PAGE TO

THE BLACKSTONE CREDIT AGREEMENT

 

Name of Institution: UBS Loan Finance LLC by  

/s/ Richard L. Tavrow

Name:   Richard L. Tavrow Title:   Director   Banking Products Services, US

For any Institution requiring a second signature line:

 

by  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director   Banking Products Services,
US

 

63



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE BLACKSTONE CREDIT AGREEMENT

 

Name of Institution:

GREENWICH CAPITAL MARKETS, INC.,

AS AGENT FOR THE ROYAL BANK OF SCOTLAND PLC

by  

/s/ Diane Ferguson

Name:   Diane Ferguson Title:   Managing Director

For any Institution requiring a second signature line:

 

by  

 

Name:   Title:  

LENDER SIGNATURE PAGE TO

THE BLACKSTONE CREDIT AGREEMENT

 

Name of Institution: Morgan Stanley Bank by  

/s/ Henry F. D’Alessandro

Name:   Henry F. D’Alessandro Title:   Authorized Signatory

For any Institution requiring a second signature line:

 

by  

 

Name:   Title:  

 

64